                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION


DANIEL KERBER AND SHEILA KERBER,
                                               Case No. 18-12049
             Plaintiffs,
                                               SENIOR U.S. DISTRICT JUDGE
v.                                             ARTHUR J. TARNOW

WAYNE COUNTY EMPLOYEE                          U.S. MAGISTRATE JUDGE
RETIREMENT SYSTEM, ET AL.,                     R. STEVEN WHALEN

             Defendants.

                                      /

     ORDER GRANTING DEFENDANT WAYNE COUNTY AIRPORT AUTHORITY’S
                       MOTION TO DISMISS [30]

      Plaintiffs bring this 42 U.S.C. § 1983 action against the Wayne County

Employee Retirement System, its Director Robert Grden, its Division Director Kelly

Tapper, the Wayne County Airport Authority, Wayne County Prosecutor Kim

Worthy, Assistant Prosecuting Attorney Ronald Donaldson, and Detective Anthony

Domek. They seek to restore Mr. Kerber’s pension payments and obtain declaratory,

injunctive, and monetary relief.

      Each of the defendants have filed motions to dismiss. Though a hearing has

been held on the co-defendant’s motions, the Court has resolved Wayne County

Airport Authority’s Motion without a hearing, pursuant to Local Rule 7.1(f)(2).

Defendant Wayne County Airport Authority (WCAA), Mr. Kerber’s former

                                      1 of 7
employer, brought its Motion to Dismiss [Dkt. #30] on September 26, 2018. It is

fully briefed. For the reasons, articulated below, the motion will be granted.

                              STANDARD OF REVIEW

      WCAA moves to dismiss the amended complaint for failure to state a claim

upon which relief can be granted. FED. R. CIV. P. 12(b)(6). On a motion to dismiss,

the Court must “construe the complaint in a light most favorable” to Plaintiff and

“accept all of [its] factual allegations as true.” Lambert v. Hartman, 517 F.3d 433,

439 (6th Cir. 2008). “Although the factual allegations in a complaint need not be

detailed, they ‘must do more than create speculation or suspicion of a legally

cognizable cause of action; they must show entitlement to relief.’” Id. quoting

LULAC v. Bredesen, 500 F.3d 523, 527 (6th Cir. 2007). To survive such a motion,

Plaintiff must plead factual content that allows the Court to draw a reasonable

inference that the defendant is liable for the misconduct alleged. Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009). “[W]here the well-pleaded facts do not permit the court

to infer more than the mere possibility of misconduct, the complaint has alleged—

but it has not ‘show[n]’—'that the pleader is entitled to relief.’” Iqbal, 556 U.S. at

679 (quoting FED. R. CIV. P. 8(a)(2)).

                                         ANALYSIS

      The only counts of the amended complaint that seem to pertain to WCAA are

counts XI and XII. Nevertheless, in their response to WCAA’s motion, Plaintiffs



                                         2 of 7
advance the theory that WCAA is liable for damages accruing from the Wayne

County Employee Retirement System’s suspension of Mr. Kerber’s pension.

      Count XI of the amended complaint alleges that defendants are liable to the

Kerbers for violating the Michigan Constitution’s pension guarantees. Article IX

Section 24 of the Michigan Constitution provides “The accrued financial benefits of

each pension plan and retirement system of the state and its political subdivisions

shall be a contractual obligation thereof which shall not be diminished or impaired

thereby.” MCLS Const. Art. IX, § 24.

      Plaintiffs have provided no case in which this constitutional provision has, on

its own, created a cause of action. Indeed, the Michigan Supreme Court has

recognized “no inferred damages remedy for a violation of a state constitutional right

exists against individual government employees.” Lavey v. Mills, 639 N.W.2d 261,

265 (Mich. Ct. App. 2001). Jones v. Powell, 462 Mich. 329 (2000) recognized a “the

propriety of an inferred damages remedy” in certain cases “in which a constitutional

right can only be vindicated by a damages remedy and where the right itself calls out

for such a remedy.” Id. at 336. Analogizing to the federal inferred damages remedy

articulated in Bivens v. Six Unknown Named Federal Narcotics Bureau Agents, 403

U.S. 338 (1971), the Michigan Supreme Court reasoned that where other statutory

mechanisms for redress exist, courts should not infer a damages remedy directly

from the constitution. Id. at 337 (“While a Bivens-type action may still be inferred,



                                        3 of 7
the existence of a legislative scheme may constitute special factors counselling

hesitation, which militate against a judicially inferred damage remedy.”). There are

several alternative mechanisms to bring suit against WCAA, however, including

federal § 1983 actions and common law causes of action sounding in both

employment and contract law.

      Jones recognized “a narrow remedy against the state on the basis of the

unavailability of any other remedy” as articulated in Smith v. State, 428 Mich. 540

(1987). Jones, 462 Mich. at 337. In Smith, a majority of Justices held that where

eleventh amendment immunity would otherwise bar redress under § 1983, a claim

for damages arising from violation by the state of the Michigan Constitution may be

recognized. Id. at 546-50. WCAA is not entitled to eleventh amendment immunity,

and so there is no need to infer a cause of action from Art. IX § 24 of the Michigan

Constitution.

      Count XII of the amended complaint alleges that WCAA committed tortious

interference with a contract or business expectancy. The elements of tortious

interference with a contract are 1) a contract 2) a breach and 3) an instigation of the

breach without justification by the Defendant. Jim-Bob, Inc. v. Mehling, 178 Mich.

App. 71, 95-96 (Mich. 1980). The elements of tortious interference with a business

expectancy are that the defendant “intentionally and improperly interfered with a




                                        4 of 7
plaintiff’s business relationship or expectancy with a third party.” Ward v. Idsinga,

2013 Mich. App. LEXIS 1427, *30-31 (Mich. Ct. App. 2013).

      Here, Plaintiffs do not plausibly allege that WCAA took any action to cause

an interference with Mr. Kerber’s relationship to WCERS or to instigate Wayne

County Employee Retirement System (WCERS) to breach its contract to Mr.

Kerber. Plaintiffs allege only that “[o]n a specific date yet to be determined,

Defendant Airport Authority intentionally and improperly ceased making payments

to WCERS.” (Am. Compl. ¶ 166). What they do not allege however is that WCAA

ceased making payments before WCERS suspended Mr. Kerber’s pension, or that

the cessation of payments from WCAA (and not WCERS’ commencement of

criminal larceny proceedings against Mr. Kerber) caused WCERS to suspend Mr.

Kerber’s pension. Plaintiffs have only pled “the mere possibility of misconduct” on

the part of WCAA, which is exactly what Iqbal, interpreting FED. R. CIV. P. 8(a)(2),

held was insufficient to survive a Rule 12(b)(6) motion.

      Plaintiffs advance an expansive theory in which WCAA is liable for WCERS’

alleged wrongdoing, because it ratified or acquiesced the suspension of Mr. Kerber’s

pension. Nowhere in their complaint, however, do Plaintiffs articulate how WCAA

had any role in WCERS’ decision to suspend the pension. They cannot rely on an

agency theory where they do not allege that WCAA had any control or authority

over WCERS’ decision to suspend Mr. Kerber’s pension. Melissa Meredith v.



                                       5 of 7
Oakwood Healthcare, 2010 Mich. App. LEXIS 603 (Mich. Ct. App. Apr. 8, 2010)

(“[T[he essential characteristic of an agency relationship is the principle's right

to control the agent.”). The amended complaint alleges a conspiracy among several

defendants in the Wayne County Prosecutor’s Office and Retirement Commission.

There is no factual basis alleged for including the Airport Authority in this

conspiracy, or, therefore, in any of the causes of action that derive from either Mr.

Kerber’s criminal proceedings or the suspension of his pension.

       As a final matter, WCAA seeks to recoup legal fees from the fee-shifting

provision in the severance contract, which it advances as an alternate means of

dismissal. The severance agreement Mr. Kerber signed with WCAA has a section

titled “Release of all Claims and Covenant Not to Sue.” (Dkt. # 3-1 at ¶ 8). Though

this section broadly and repeatedly releases WCAA from any legal claims Mr.

Kerber might have against it, it also includes a small but notable exemption.

“Notwithstanding the above, Employee does not release his vested rights under

applicable Retirement Plans.” (Id.). This makes sense, as those pension rights

constituted consideration that was provided to Mr. Kerber in return for a release of

all his other rights against his employer. “The parties agree that the terms contained

and the payment referenced in paragraph 2-3 of this Agreement are compensation

for, and in full consideration of, Employee’s agreement to him [sic] release of

claims.” (Id. at ¶ 7).



                                        6 of 7
      Thus, it is the Plaintiffs’ failure to state a claim against WCAA upon which

relief can be granted that provides the grounds to grant WCAA’s motion to dismiss,

not the waiver of liability in the severance agreement.

      Accordingly,

      IT IS ORDERED that Defendant Wayne County Airport Authority’s

Motion to Dismiss [30] is GRANTED.

      SO ORDERED.




                                       s/Arthur J. Tarnow
                                       Arthur J. Tarnow
Dated: February 12, 2019               Senior United States District Judge




                                       7 of 7
